DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and 17, 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 5, in line 2, the claim refers to “a sidewall”. Claim 1 from which claim 5 ultimately depends from includes a sidewall in lines 5 and 10. It is unclear if the sidewall in claim 5 is the same as the sidewall in claim 1, or if it is an additional sidewall. For the purposes of examination, the examiner is going to treat the claim as if it read, "the sidewall”.
	Regarding claim 17, the claim recites the limitation , “a cool air duct” in line 7-8. It is unclear if this is the same “cool air duct” of line 5 or if this is an additional cool air duct. For the purposes of examination, the examiner is going to treat the claim as if it read, "the cool air duct”.
	Regarding claim 23, the claim recites the limitation “cool air duct” in line 4. It is unclear if this cool air duct is the same or in addition to the “cool air duct” of claim 17. For the purposes of examination, the examiner is going to treat the claim as if it read, "the cool air duct”.
By virtue of dependency claims 21 and 22 are also rejected
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 15, 17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,521,459 to Rath in view of KR 20110007707 to Kim et al. (Kim), hereinafter reference will be made to the English language translation provided herewith.
In reference to claim 1, Rath and Kim disclose the claimed invention.
Rath discloses a cooling system comprising:
a cooling chamber (10) including at least one surface (14 and 28 collectively comprise the at least one surface) defining one or more openings (18), wherein the at least one surface comprises a surface (14) configured to hold at least one container,
a refrigeration system (in compartment 61, see figure 1) configured to cool the cooling chamber by forcing cool airflow through the one or more openings (18), wherein the refrigeration system further comprises:
an air intake vent (52) in a sidewall (28) in a top portion of the cooling chamber (10), see figure 1, a cool air duct (30), wherein the cool air duct includes a substantially vertical portion located at least partially adjacent to the sidewall (28) and a substantially horizontal portion (at 20) located at least partially below the floor (14), and
a fan (32) configured to route air from the air intake vent (52), through the refrigeration system (46), and then through the cool air duct (30), 
With respect to the claimed floor, Applicant’s specification defines the floor as element 204. This appears to be the same structure as the claimed “surface configured to hold at least one container”. Accordingly, it is proper to identify the “floor” and “surface configured to hold at least one container” as the same structure in the current rejection.
Rath fails to disclose a phase change material disposed in at least one of a sidewall, a floor, or a ceiling of the cooling chamber, wherein the phase change material is configured to maintain a desired temperature in the cooling chamber when the refrigeration system is not operational.
Kim discloses that in the art of refrigerators, that it is known to provide a phase change material (13) disposed in at least one of a sidewall, a floor, or a ceiling of the cooling chamber (see figure 2), wherein the phase change material is configured to maintain a desired temperature in the cooling chamber when the refrigeration system is not operational (such as power failure, see underlined portion of page 3). This is strong evidence that modifying  Rath as claimed would produce predictable result (e.g. prevent the sudden rising of temperature within the compartment during power failure). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Rath by Kim such that a phase change material was disposed in at least one of a sidewall, a floor, or a ceiling of the cooling chamber, wherein the phase change material is configured to maintain a desired temperature in the cooling chamber when the refrigeration system is not operational, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of preventing the sudden spike of temperature during a power failure.
In reference to claim 2, Rath and Kim disclose the claimed invention.
The system of Rath includes the airflow through each of the one or more openings (18) is substantially similar. See figure 1 where slits (18) are illustrated. It’s clear that the airflow through each slit (18) would be the same or at the very least, substantially similar.
In reference to claim 3, Rath and Kim disclose the claimed invention.
Rath discloses the cooling system is configured to provide a substantially uniform temperature distribution in the cooling chamber, see column 1 line 68 through column 2 line 7.
In reference to claim 5, Rath and Kim disclose the claimed invention.
Rath discloses the at least one surface (28/14) comprises the sidewall (28).
In reference to claim 6, Rath and Kim disclose the claimed invention.
Since each of the one or more openings (18) of Rath are identical and it appears as though the flow through each slit would be identical, it can be assumed that they are sized to provide substantially similar airflow through each of the one or more openings.
In reference to claim 7, Rath and Kim disclose the claimed invention.
Since each of the one or more openings (18) of Rath are identical, and it appears as though the airflow through each slit would be identical, it can be assumed that they are shaped to provide substantially similar airflow through each of the one or more openings.
In reference to claim 15, Rath and Kim disclose the claimed invention.
Note that the limitations of the cooling system is configured to cool beverage bottles in the cooling chamber from a range of about 30°C - 50°C to a range of about 10°C - 0°C in 1.5 to 6 hours, is a recitation of how the system is intended to be operated that does not result in any structure different than that disclosed by Rath. See specifically column 2 lines 7-14 where Rath discloses the circulated temperature of .5-3°F. Depending on the mass of the refrigerated beverages, such temperatures would be perfectly capable of cool beverage bottles in the cooling chamber from a range of about 30°C - 50°C to a range of about 10°C - 0°C in 1.5 to 6 hours and therefore meets the claimed limitations.
In reference to claim 17, Rath and Kim disclose the claimed invention.
Rath discloses  a method for cooling a plurality of beverages comprising:
providing a cooling chamber (10) including a substantially horizontal surface (14) defining one or more openings (18), wherein the surface is configured to hold at least one container;
providing a refrigeration system (as seen in figure 1 compartment 61) including a cool air duct (30, see figure 2), wherein the refrigeration system is configured to produce a cool airflow (via blower 32), cooling the cooling chamber by forcing the cool airflow through the cool air duct (30) and through the one or more openings (18). 
Rath fails to disclose cooling a phase change material disposed in the cooling chamber using the cool airflow from the refrigeration system, ceasing the flow of cool airflow through the one or more openings by deactivating the refrigeration system; and maintaining a desired temperature in the cooling chamber while the refrigeration system is deactivated by absorbing heat using the phase change material.
Kim teaches that it is a known method in the art of refrigerators to cool a phase change material (13) disposed in the cooling chamber (20) using the cool airflow from a refrigeration system (140, 120, etc.), ceasing the flow of cool airflow through the one or more openings by deactivating the refrigeration system (power failure as described in the underlined portion of page 3); and maintaining a desired temperature in the cooling chamber while the refrigeration system is deactivated by absorbing heat using the phase change material. This is strong evidence that modifying Rath as claimed would produce predictable result (e.g. prevent sudden rise in temperature during power failure). Accordingly it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Rath by Kim such that the method included cooling a phase change material disposed in the cooling chamber using the cool airflow from the refrigeration system, ceasing the flow of cool airflow through the one or more openings by deactivating the refrigeration system; and maintaining a desired temperature in the cooling chamber while the refrigeration system is deactivated by absorbing heat using the phase change material, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of preventing a sudden rise in temperature during power failure.
In reference to claim 21, Rath and Kim disclose the claimed invention.
Kim teaches cooling the phase change material freezes the phase change material from a liquid phase to a solid phase, and wherein absorbing heat using the phase change material melts the phase change material from the solid phase to the liquid phase. See underlined portion of page 3. Accordingly, when modifying the method of Rath to include the phase change material of Kim, the combination would include the material phase change as claimed.
In reference to claim 22, Rath and Kim disclose the claimed invention.
Note that the limitation of the desired temperature is maintained for a desired time is extremely broad. The system of Rath as modified by Kim would maintain the contents within the container at some temperature for some amount of time. Even if the temperature was held for a fraction of a second, that time frame could be considered the desired time. Since the claimed do not define any specific temperature or time period, whatever temperature and time period the system of Rath as modified by Kim maintains the contents of the container would meet the limitations of the claim.
In reference to claim 23, Rath and Kim disclose the claimed invention.
Rath discloses the refrigeration system comprises a compressor (60), an evaporator (46), a condenser (column 3 lines 1-2), and a fan (32), and wherein the fan is used to force the cool airflow from the evaporator (52) into the cool air duct (30) that routes the cool air to the one or more openings (18).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rath and Kim as applied to claim 2 supra, and in further view of 
In reference to claim 10, Rath, Kim, and Buder disclose the claimed invention.
Rath fails to disclose at least some of the one or more openings are circular.
However, there is no evidence of record that the shape of the apertures is significant in any way. Further, providing air circulation holes in supporting structure of refrigeration containers shaped in a circular manner is known, see Buder figure 2 and 3. This is strong evidence that the shape of the openings would do nothing more than produce predictable results. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Rath by Buder such that at least some of the one or more openings are circular since it has been held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant, see MPEP 2144.04(IV)(B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763